UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6876


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SWAIN CLARKE, a/k/a Swain Clark,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:15-cr-00503-JKB-1; 1:19-cv-00815-JKB)


Submitted: April 9, 2020                                          Decided: April 22, 2020


Before WYNN, DIAZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Swain Clarke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Swain Clarke seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2018) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2018). When the district court denies relief

on the merits, a prisoner satisfies this standard by demonstrating that reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.

See Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable and that the motion states a debatable claim of the denial of a

constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).

       Here, the district court summarily adopted the reasoning in the Government’s

response in opposition, offering no independent explanation for denying Clarke’s § 2255

motion. While the court should have enumerated the issues raised by Clarke and explained

its reasons for denying relief, United States v. Marr, 856 F.2d 1471, 1472-73 (10th Cir.

1998), we were able to conclude through our independent review of the record that Clarke

has not made the requisite showing for a certificate of appealability. Accordingly, we deny

a certificate of appealability and dismiss the appeal. We dispense with oral argument




                                             2
because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             3